Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Prior art of record does not teach or suggest a method of counting number of types of cells using a multiplex assay of five particular markers – CD3, CD8, CD20, FoxP3, and tumor detection marker – by imaging a single tissue specimen and processing the single image of the single tissue specimen. Bindea et al. teach Tissue Microarray (TMA) immunohistochemistry analysis which uses multiple tissue specimens, as opposed to a “single tissue specimen” as in the instant method.  Further, the secondary reference, Loos et al., does teach multiplex assay using plurality of markers on the same tissue specimen, but is limited to triple, or at best quadruple staining (p. 326, right column).  Thus the prior art does not suggest using multiplex assay of a single tissue  specimen stained for at least five markers as instantly claimed.   

Stack et al. reviews various applications of multiplexed immunochemistry, imaging and quantification.  Stack et al.  do not teach a 5-plex multiplex IHC assay of a single tissue specimen and processing the single image of the single tissue specimen as instantly claimed. 

Chang et al. teach methods for simultaneously detecting mRNA expression levels of hormonal receptors, with 5-plex assay identifying four genes plus ERBB2 

WO 2014/005909 discloses an in vitro method for the diagnosis and surveillance of cancer. The ratio of Treg cells (CD3+CD8+CD4+CD25+CD127+CCR4+FoxP3+ cells) with either Thl7, Thl and/or Th2 cells is determined by FACS analysis. The only reference to the use of CD20 as marker can be found in example 2 (page 18, para. 1, line 3) as part of large list of surface markers tested. There is no direct and unambiguous disclosure that a marker combination of CD3, CD8, CD20 and FoxP3 is employed. The additional detection of a tumor marker has not been mentioned. Furthermore, FACS analysis does not allow the determination of a distribution of the marker within a sample. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb